MEMORANDUM OPINION
No. 04-03-00707-CV
IN RE James F. COTTER, James Val Cotter, and Cotter & Sons, Inc.
Original Mandamus Proceeding (1)
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	October 22, 2003
PETITION FOR WRIT OF MANDAMUS DENIED
	The court has considered relators' petition for writ of mandamus.  The court is of the opinion that
relief should be denied.  See Tex. R. App. P. 52.8(a).  Accordingly, relators' petition for writ of mandamus
is denied.  Relators shall pay all costs incurred in this proceeding.
							PER CURIAM

1.  This proceeding arises out of Cause No. 2002-CI-00102, styled Daniel W. Parker and Anne K. Parker v. James
F. Cotter, James Val Cotter, Cotter & Sons, Inc., River City Roofing & Remodeling, Inc., and Kenyon Construction,
Inc. v. Fortuna Associates, Inc. and Betty Kirkpatrick v. State Farm Lloyds, Intervenor, pending in the 288th Judicial
District Court, Bexar County, Texas, the Honorable Andy Mireles presiding.